UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 PHARMACYCLICS, INC. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: IMPORTANT REMINDER – PLEASE VOTE YOUR SHARES TODAY April 25, 2014 Dear Stockholder: The Annual Meeting of Stockholders of Pharmacyclics, Inc. is scheduled to be held on Thursday, May 8, 2014.You will have previously received the proxy statement detailing the matters to be voted upon at this year’s Meeting along with the annual report. The Company’s Board of Directors recently made a change to reduce the maximum number of shares of the Company’s common stock that may be issued under the 2014 Equity Incentive Award Plan by 1,800,000 shares. A supplement to the proxy statement detailing this change and a proxy card are enclosed.If you have already voted you do not need to vote again.Your previous voting instructions will stand. Please vote today as your Board recommends - FOR proposals 1, 2, 3 and 4. If you have questions, require an additional set of proxy material or need assistance in voting please contact MacKenzie Partners, Inc., our proxy solicitor, by calling toll-free 800-322-2885. We appreciate your continued support. Sincerely, /s/ Robert W. Duggan Robert W. Duggan Chairman of the Board and Chief Executive Officer If you have any questions or need assistance in voting please call MacKenzie Partners at the numbers listed below: 105 Madison Avenue New York, New York 10016 proxy@mackenziepartners.com Call Collect: (212) 929-5500 or Toll-Free (800) 322-2885
